DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
	The RCE included an amendment to the claims which amended claims 1-3 and 8 and canceled claim 4.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/096622 (hereafter WO ‘622) in view of Akiko et al (JPH11173293, cited by the applicant).
WO ‘622 discloses a vacuum pump apparatus having a housing (2, 3 labeled below in the annotated figure) of a pump main body unit 5, 9; a housing of a control unit 23; a spacer (labeled) coupled to the housing of the control unit to support a load (i.e. the weight of the pump main body) applied to the housing of the control unit, wherein the housing of the pump main body unit is placed on upper surfaces of the spacer (see annotated figure), the housing of the control unit provides a recessed portion (labeled in the annotated figure) and the spacer is disposed on the corresponding recessed portion.  WO ‘622 does not disclose that there are a plurality of spacers located within a plurality of recesses.
Akiko et al discloses a similar  turbopump 1 (see Fig. 1) the lower floor of which forms a housing of a pump unit main body, a housing  3 of a control unit, and a plurality of spacer elements 6 which forms a predetermined gap between the control housing and the pump and are spaced in a predetermined interval (see Figs. 2 and 3).
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a plurality of spacers located respectively located within a plurality of recesses to the WO ‘622 vacuum pump, as taught by Akiko et al in order to obtain the predictable result of providing sufficient KSR Int' l Co. V. Teleflex Inc. 550 U.S.__, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

	

    PNG
    media_image1.png
    430
    533
    media_image1.png
    Greyscale

	In reference to claim 2, WO ‘622 discloses, wherein the plurality of spacers form a predetermined gap (labeled) between the pump main body unit and the control unit.  
In reference to claim 2, WO ‘622 in view of Akiko et al discloses, wherein the housing of the pump main body unit is above the housing of the control unit (see the annotated figure) and the plurality of spacers Akiko et al).


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘622 in view of Akiko et al, as applied above and further in view of Chinese reference CN 204554276 (hereafter CN’276, cited by applicant).
As set forth above WO ‘622 in view of Akiko et al discloses the invention substantially as claimed but does not disclose that on a bottom surface of the housing of the control unit, a leg portion capable of being grounded on a floor surface is provided to correspond to the spacer; a lower end portion of the spacer is allowed to extend through the housing of the control unit and be grounded on a floor surface on which the vacuum pump apparatus is installed; or, the housing of the control unit has a boss portion protruding from the bottom surface of the housing of the control unit toward a top surface of the housing of the control unit, the boss portion being provided in opposing relation to at least one of the spacers to be capable of coming into contact therewith.
CN’276 discloses an apparatus for supporting an element, similar to the housing of the control unit 3 of WO ‘622 in view of Akiko et al and discloses that on a bottom surface of a housing structure 1, 6, 23 a leg portion 21, 3 capable of being grounded on a floor surface is provided to correspond to the spacer 22, 24 (note Fig. 3); a lower end portion of the spacer is allowed to extend through the housing (see Fig. 1) of the control unit and be grounded on a floor surface on which the vacuum pump apparatus is installed; and, the housing has a boss portion 3, 21, 22 protruding from the bottom surface of the housing of the control unit toward a top surface of the housing of the control unit, the boss portion being provided in opposing relation to at least one of the 
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to modify the control leg/spacers 6 of WO ‘622 in view of Akiko et al to have structures such as 2, 24, 22, 21, 3 of CN’276 in order to both support the apparatus and to mount it securely off the floor.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
October 23, 2021